           Case 1:20-cv-03048-BMC Document 1-2 Filed 07/08/20 Page 1 of 3 PageID #: 42

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District
                                                   __________         of of
                                                               District  New  York
                                                                            __________

 Government Employees Insurance Company, et. al.                    )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                         Civil Action No.
                                                                    )
           Royal Medical Imaging, P.C., et al.,                     )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) See Rider "A" annexed hereto.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Barry I. Levy, Esq.
                                           Michael A. Sirignano, Esq.
                                           Ryan Goldberg, Esq.
                                           Rivkin Radler LLP
                                           926 RXR Plaza
                                           Uniondale, New York 11556

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
            Case 1:20-cv-03048-BMC Document 1-2 Filed 07/08/20 Page 2 of 3 PageID #: 43

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
 Case 1:20-cv-03048-BMC Document 1-2 Filed 07/08/20 Page 3 of 3 PageID #: 44




                         RIDER “A” TO SUMMONS IN
              GOVERNMENT EMPLOYEES INSURANCE COMPANY, et al. v.
                     ROYAL MEDICAL IMAGING, P.C., et al.

Full Caption:

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE COMPANY,
GEICO INDEMNITY COMPANY, GEICO GENERAL
INSURANCE COMPANY and GEICO CASUALTY                                        Docket No.:_______ (   )
COMPANY,
                                                      Plaintiffs,
                                    -against-

ROYAL MEDICAL IMAGING, P.C.,
JOHN SHERRY LYONS, M.D.,
MGRL INC.,
GARY MULLAKONDOV, and
JOHN DOE DEFENDANTS 1-10,

                                                      Defendants.
------------------------------------------------------------------------X

Named Defendants:

ROYAL MEDICAL IMAGING, P.C.
c/o New York Secretary of State
99 Washington Avenue
Albany, New York 12231-0001

JOHN SHERRY LYONS, M.D.
9 Hampton Ridge Ct
Westwood, New Jersey 07675-7269

MGRL INC.
c/o New York Secretary of State
99 Washington Avenue
Albany, New York 12231-0001

GARY MULLAKONDOV
8109 188th Street
Hollis, New York 11423-1030
